Citation Nr: 1124451	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right ankle disability, claimed as right ankle pain, swelling and cramping.

3.  Entitlement to service connection for a left leg disability, (also claimed as peripheral neuropathy, left thigh, entire left extremity), as secondary to traumatic sural nerve injury with loss of sensation over left foot.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for a right ankle disability, claimed as right ankle pain, swelling and cramping, and entitlement to service connection for a left leg disability, (also claimed as peripheral neuropathy, left thigh, entire left extremity), as secondary to traumatic sural nerve injury with loss of sensation over left foot, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.

During the pendency of this appeal, the Veteran had filed additional claims for service connection for disabilities identified as residuals, stress fracture right foot; residuals of gallbladder surgery; early menopause; ulcer; and a right kidney disability.  She also filed claims for increased ratings for service-connected traumatic sural nerve injury with loss of sensation over left foot, currently rated 20 percent disabling, and residuals of right posterior tibial neuropathy, currently rated 10 percent disabling.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  Service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), was denied by a March 2006 rating decision which the Veteran timely appealed; however, the Veteran withdrew this appeal in writing in August 2007 and the March 2006 rating decision is final as to this issue.

2.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) has not been received since the March 2006 rating decision.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has not been received since the March 2006 denial of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), and the claim for service connection for this disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal regarding the application to reopen a claim for service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), the appellant was provided with notice of the VCAA in November 2008, which was prior to the September 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

For purposes of evaluating the appellant's request to reopen her claim, the Board observes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent, supra.

In this case, the appellant was provided specific notice of what evidence was necessary to establish entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) in the November 2008 letter.  In order to establish her claim to reopen, she was informed that she needed to submit evidence showing a current disability and evidence relating such disability to an injury, disease or event in service.  She was further informed of the types of evidence to submit such as medical records or medical opinions.  She was also informed in this letter as to what qualifies as new and material evidence.  However, she failed to submit new medical evidence of a relationship between her dystonia and service, as noted below.  The appellant was not deprived of an opportunity to participate in the adjudication process because she did not know what evidence was needed to reopen her claim.  The appellant was told what evidence she needed to furnish in this letter.  Thus, the Board finds that the directives of Kent are satisfied.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate her claim, including obtaining VA and private medical records identified by the appellant.  In addition, the appellant was afforded VA examinations during the pendency of this appeal. See 38 U.S.C.A. § 5103A(d).  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent examination reports, namely reports in January 2006 and December 2006, contain sufficient findings with which to properly evaluate the appellant's present claim and are thus deemed adequate for rating purposes as they are predicated on a review of the claims file and provide rationales for the opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  The appellant was additionally provided with the opportunity to attend a Board hearing which she declined, but she did testify at the RO before a Decision Review Officer in May 2007.  The appellant has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The last final denial to reopen the Veteran's claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) was in March 2006.  Although the Veteran did timely appeal this decision by filing a Notice of Disagreement in March 2006, followed by a substantive appeal in May 2006, she later withdrew this appeal in writing in August 2007.  See 38 C.F.R. § 20.204.  In this regard, the Veteran specified that she no longer wished to pursue her appeal and wanted to withdraw the issue of service connection for neurological deficit, bilateral arms, and segmental dystonia with torticollis.  Accordingly, because the Veteran's subsequent claim filed in August 2008 regarding this matter cannot be considered as a timely appeal of the March 2006 decision, the March 2006 decision is final and the August 2008 claim is construed as an application to reopen the claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles).  Id.  

In the April 2010 statement of the case, the RO appears to have reopened the Veteran's claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) and reviewed the issue de novo.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and material evidence issue regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether the Veteran has submitted new and material evidence that is sufficient to reopen the prior adverse March 2006 RO decision.

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  Thus, as the Veteran in this case filed an application to reopen the claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) in August 2008, the revised version of 3.156 is applicable in this appeal.

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The pertinent evidence on file in this case prior to the March 2006 adverse decision includes the Veteran's service treatment records which are devoid of complaints of or treatment involving the neck or upper extremities.  They do show various problems and treatment involving the lower extremities, including treatment for the left foot due to an injury in January 1992 caused by a trailer falling on the Veteran's left leg.  The Veteran was noted to have a normal clinical neurologic evaluation and a normal clinical evaluation of the lower extremities at her separation examination in February 1993.  She noted a history of foot trouble on a February 1993 Report of Medical History due to the trailer incident, but denied any other medical history except for a female disorder.  

Further evidence on file prior to March 2006 includes private medical records from J. L. Karius, D.O., showing treatment from June 2003 to August 2005 for segmental dystonia with torticollis; private medical records from M. Tremwel, M.D., dated in August 2005, including brain and cervical MRI reports, that contain an impression of torsion dystonia of the neck, hypertrophy of the capitis muscles as well as the proximate trapezius muscles, and an intention tremor; and an initial consultation record from M. Morse, M.D, in October 2005, showing cervical dystonia.  These records all note that the Veteran had had this disability for approximately five to six years.  

Also on file prior to March 2006 is a January 2006 VA peripheral nerve examination report wherein the examiner opined that he believed that after reading the Veteran's information, that her neck complaints, muscle tremors and chronic pain experienced in her neck and down bilateral upper extremities was not a result of the injury that occurred on her left thigh.  He explained that her symptoms began after service and he was not sure how this came about.  He went on to state that he did not believe that her neck, bilateral arms, shoulders and back disability was related to the thigh injury.  He noted that the Veteran did not receive a cervical neck injury.  He concluded by stating that while EMG/nerve conduction study findings of a moderate left sural neuropathy were service connected, the Veteran's other diagnoses, including focal dystonia-spasmodic torticollis and exaggerated physiologic tremor did not appear to be service connected.

The pertinent evidence on file after March 2006 includes voluminous medical records, some of which show treatment for dystonia, including Botox injections.  Of note are private orthopedic records in January 1999 that reflect the Veteran's report of experiencing neck and right shoulder problems for six months, including muscle spasms, and reflecting an assessment of torticollis of uncertain etiology.  There are also VA outpatient records that include records from the neurological clinic in September 2006 noting that the Veteran was a new case and had cervical dystonia since 1999.  There are additional VA treatment records on file showing treatment for various disabilities through 2010, including dystonia.  

Other medical records include records from the EMG clinic dated from December 2006 to March 2007, and a number of VA examination reports.  These VA examination reports include a December 2006 peripheral nerve examination report that contains the examiner's opinion that the Veteran's sural injury and left foot symptoms were related to service, but her other symptoms, including complaints of neck pain, muscle tremors, etc., appear to have begun after service and the etiology of these problems was unclear.  The examiner went on to state that the Veteran appeared to have focal dystonia spasmodic torticollis and exaggerated physiological tremor which did not appear to be related to her service-connected injury.

Additional evidence received after March 2006 includes the Veteran's May 2007 hearing testimony before a Decision Review Officer where she testified that four years after service she noticed that her head changed a lot and the muscle started locking up around her neck.  She said she felt that it was related to service because she did not experience any trauma or anything after service and that the condition was just something that began to happen and she felt that her service played a part in it.  There is also a written statement from the Veteran's mother in September 2009 who stated that the Veteran began complaining of the muscle pain in her neck in 1997 and was diagnosed shortly thereafter by an orthopedic physician as having cervical dystonia, torticollis.  She went on to state that she was convinced that this was related to the Veteran's military service.  There is also a statement from S.B., dated in September 2009, who said that the Veteran had had a difficult time over the last six months and had to be assisted when getting up from a squatting position.  She added that the Veteran had been complaining that her legs were giving out on her and she was very concerned as to what was going on.  There is also the Veteran's September 2009 Notice of Disagreement when she said that she began having neck issues "almost 5 years from discharge from service".  

In addition, there are medical articles that the Veteran submitted in September 2009 from the internet as well as a medical text excerpt regarding dystonia.  

The most that can be said of the evidence received after March 2006 as outlined above is that it shows that the Veteran has had problems associated with dystonia torticollis since 1999.  Though new, the evidence is not material in that it fails to show a chronic disability in service, continuity of symptomatology since service, or relate this disability to service.  See Hickson, supra.  In fact, the December 2006 VA examination report negates a causal relationship between the Veteran's focal dystonia spasmodic torticollis and exaggerated physiological tremor and her service-connected left lower extremity injury.

The additional statements and testimony from the Veteran as well as the September 2009 statement from her mother asserting their belief that the Veteran's dystonia is related to service are essentially redundant of the Veteran's prior assertions she made and were of record prior to the March 2006 rating decision.  

Regarding consideration of this issue under the provisions of 38 C.F.R. § 3.317, the Veteran asserted in her Notice of Disagreement received in October 2009 that her muscle spasm and cervical dystonia fit into the "presumptive conditions" for Gulf War Veterans with undiagnosed illnesses.  However, the RO noted in the statement of the case that the Veteran did not serve in the Southwest Asia Theater of Operations.  Her service personnel records show no indication of service in the Southwest Asia Theater of Operations.  Indeed, the Veteran confirmed this by way of a telephone contact with the RO in March 2010 when she said that the only place she was stationed overseas in service was Frankfurt, Germany.  Thus, the provisions of § 3.317 were found to not be applicable.  The Board presently finds that new and material evidence has not been submitted with respect to this aspect of the claim to warrant reopening the claim.  38 C.F.R. § 3.156.

It must be concluded, therefore, that new evidence has not been presented that is so significant as to the issue of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), to include as due to an undiagnosed illness, that it must be considered in order to decide this claim.  Thus, as new and material evidence has not been presented, the claim is not reopened and the appeal is denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles), to include as due to an undiagnosed illness, is denied.


REMAND

As is addressed above, the issue on appeal regarding the Veteran's application to reopen the claim of entitlement to service connection for generalized dystonia (also claimed as neurological deficit, bilateral arms, hands, back, and segmental dystonia with torticollis and neck pain, nerves, muscles) stems from a September 2009 rating decision.  Also in this decision the RO adjudicated additional issues to include the denial of service connection for a right ankle disability, claimed as right ankle pain, swelling, and cramping, and the denial of service connection for a left leg disability (also claimed as peripheral neuropathy, left thigh, entire left extremity), as secondary to sural nerve injury with loss of sensation over left foot.  Later in September 2009, the RO received correspondence from the Veteran reflecting "NOTICE OF DISAGREEMENT" in the heading.  In this correspondence the Veteran states that she is not going to give up until it is noted that her neck issues and leg issues are from the military.  She goes on to specifically list on a substantive appeal received in April 2010 her right ankle and left leg disabilities, among other 

disabilities.  Accordingly, the Board construes the September 2009 Notice of Disagreement (and April 2010 substantive appeal) as initiating a timely appeal of the September 2009 denial of service connection for right ankle and left leg disabilities.  

In light of the present procedural posture of these issues, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issues of entitlement to service connection for a right ankle disability, and left leg disability claimed as secondary to traumatic sural nerve injury.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if she wishes to complete an appeal from these determinations.  Then, only if the appeal is timely perfected, the issue or issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


